22 Mich. App. 22 (1970)
176 N.W.2d 729
PEOPLE
v.
FRED SMITH
Docket No. 6,246.
Michigan Court of Appeals.
Decided February 23, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Patricia J. Pernick, Assistant Prosecuting Attorney, for the people.
Robert McClear, for defendant on appeal.
Before: LESINSKI, C.J., and LEVIN and DANHOF, JJ.
PER CURIAM.
Defendant was found guilty of the crime of gross indecency with a female person by a *23 jury in the recorder's court for the city of Detroit. CLS § 750.338b (Stat Ann 1954 Rev § 28.570(2)).
On appeal, the only issue is whether defendant's constitutional right to represent himself was denied. US Const, Am 6; Const 1963, art 1, § 13.
The trial court assigned attorney Jesse Holliday to represent defendant. Mr. Holliday had been defendant's assigned counsel in another case involving a three-day trial. The defense in both that case and the present one was alibi and involved the same alibi witnesses. Further, defendant pleaded guilty at the other trial to breaking and entering a dwelling place with intent to commit a felony therein. That dwelling place was the same building as the one in which the crime occurred in this case.
On the day set for trial and prior to the selection of the jury, defendant indicated to the trial court that he was dissatisfied with his assigned counsel. There followed an extensive colloquy between the court, the defendant, and the assigned counsel regarding this matter. At the conclusion of this discussion, defendant and his assigned counsel went into the detention cell to confer and the case was adjourned until the next day. No dissatisfaction with or objection to assigned counsel was thereafter made by defendant and Mr. Holliday continued to represent defendant throughout the trial of this case.
After a careful examination of the record we have concluded that the defendant did not unequivocally request that he be permitted to conduct his own defense and that the trial court did not err in allowing previously assigned counsel to continue to represent the defendant during his trial. Compare United States v. Denno (CA 2, 1965), 348 F2d 12, 15, 16, cert denied, 384 U.S. 1007 (86 S. Ct. 1950, 16 L. Ed. 2d 1020); People v. Henley (1969), 382 Mich. 143.
Affirmed.